t c memo united_states tax_court ralph tashjian petitioner v commissioner of internal revenue respondent docket no 14111-05l filed date patrick j quinn and bernard p kenneally for petitioner catherine g chang for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination after concessions by the parties the issues for decision are whether petitioner’s arguments that a synergistics blueprint software synergistics lumenetics and data flex partnerships were not properly subjected to the unified_audit and litigation procedures of sec_6221 through hereinafter referred to as tefra procedures for taxable years and and b dennis r diricco diricco was ineligible to serve as tax_matters_partner tmp of the partnerships may be considered in this case if so whether respondent’s appeals officer properly determined during the sec_6330 hearing hearing that petitioner was precluded by sec_6330 from challenging the use of tefra_audit procedures in the previous cases whether respondent’s criminal investigation of petitioner converted the partnership items on his tax returns to nonpartnership_items in and whether petitioner was denied due process by being unable to access records allegedly held by respondent and ultimately whether there was an abuse_of_discretion by the appeals officer of the internal_revenue_service irs in determining that collection of petitioner’s unpaid income_tax liabilities for and should proceed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in san francisco california at the time that he filed his petition the synergistics lumenetics and data flex partnerships beginning in to the present petitioner has been in the record promotion business working for various record companies during the 1980s he was employed by joseph isgro isgro while working for isgro petitioner was introduced to isgro’s tax attorney diricco through diricco petitioner became involved in a number of partnerships in petitioner was a limited_partner in synergistics synergistics recorded its certificate of limited_partnership on date in san mateo county california an amendment to the certificate of limited_partnership was recorded on date petitioner and his wife at the time valerie a tashjian mrs tashjian made a dollar_figure capital_contribution to synergistics at the time that it was formed the certificate of limited_partnership lists petitioner as a limited_partner and shows diricco as the general_partner diricco signed the certificate on behalf of petitioner and the other limited partners as attorney in fact on his form_1040 u s individual_income_tax_return for petitioner deducted dollar_figure as a loss attributable to synergistics in petitioner was a limited_partner in lumenetics lumenetics recorded its certificate of limited_partnership on date in san mateo county the certificate lists petitioner as a limited_partner and shows robert steinjann steinjann as the general_partner the certificate shows that petitioner and mrs tashjian made a dollar_figure cash capital_contribution with a dollar_figure note and had a 0702-percent interest in the partnership there is no signature by or on behalf of petitioner or mrs tashjian in the certificate on his form_1040 for petitioner deducted losses attributable to lumenetics however the amount of the deduction claimed is unknown because neither party has a copy of the tax_return that was filed for that year on his form_1040 for petitioner deducted dollar_figure attributable to lumenetics and dollar_figure attributable to synergistics in petitioner was a limited_partner in data flex data flex recorded its certificate of limited_partnership on date in the office of the secretary of state of the state of california the certificate shows steinjann as the general_partner on his form_1040 for petitioner deducted dollar_figure attributable to data flex the principal_place_of_business for each of the partnerships was diricco’s office in san mateo california diricco formed organized promoted and served as the tmp for synergistics lumenetics and data flex synergistics filed a tax_return for which was processed by the irs on or about date synergistics was audited for under the tefra_audit procedures a waiver had been signed extending the period of limitations for assessment of synergistics to date lumenetics filed a tax_return for lumenetics was audited for under the tefra_audit procedures data flex filed a tax_return for data flex was audited for under the tefra_audit procedures by notice of final_partnership_administrative_adjustment fpaa mailed to the tmp dated date respondent disallowed a deduction that was reported on the lumenetics tax_return as marketing expenses in response to the fpaa diricco filed a petition with the court on date at docket no diricco also filed petitions with the court for synergistics and data flex at docket nos and respectively diricco stipulated on behalf of synergistics and data flex that certain tefra issues in their own cases before the court would be bound by the court’s findings and decision in the lumenetics case on date diricco pleaded guilty to and was convicted of violating sec_7206 for aiding and assisting in the preparation of false tax returns for two of the limited partners in the lumenetics partnership diricco was declared ineligible to practice law in the state of california on date and resigned from the bar on date he was also disbarred from the u s supreme court bar diricco as tmp for lumenetics continued to represent the partnership pro_se in the tax_court litigation the case was tried on date in lumenetics v commissioner tcmemo_1992_630 the court found that lumenetics failed to meet its burden of proving that the partnership was entitled to the deduction for marketing expenses and lumenetics failed to prove that respondent was barred by the statute_of_limitations from assessing taxes for against the lumenetics partners with respect to partnership items the opinion in lumenetics v commissioner tcmemo_1992_ n stated inter alia when the original agreement was allegedly executed in october of lumenetics was not even organized under the laws of the state of california lumenetics’ private_placement memorandum is dated date and its certificate of limited_partnership is dated date none of the alleged investors in lumenetics actually executed the certificate of limited_partnership instead steinjann lumenetics’ general_partner and mr diricco’s neighbor executed the certificate of limited_partnership apparently on behalf of the limited partners citations omitted on date lumenetics moved to vacate the court’s decision on date that motion was denied on date tasha corp tasha a limited_partner of lumenetics filed a notice of election to participate in the lumenetics case tasha then filed its own motion to vacate the lumenetics decision arguing that diricco was ineligible to serve as tmp of lumenetics during the court proceedings because of his prior felony tax convictions and that diricco had conflicts of interest that should have disqualified him from acting as tmp in the lumenetics case on date the court denied the motion to vacate the lumenetics decision on date tasha filed a notice of appeal of the tax court’s denial of its motion to vacate the lumenetics decision to the u s court_of_appeals for the ninth circuit on date the u s court_of_appeals for the ninth circuit granted a motion by tasha for voluntary dismissal of the notice of appeal criminal investigation of petitioner during the 1980s when petitioner was employed by isgro isgro and other promoters in the record industry were the subject of a federal strike force investigation for involvement in payola the payment of cash or gifts in exchange for airplay of songs money laundering and other criminal activity involving the record business in or about date the irs began a criminal investigation of petitioner for possible violation of the internal revenue laws during the criminal investigation of petitioner the irs suspected that petitioner’s criminal activity occurred with respect to taxable years and later years petitioner eventually entered into a plea agreement as a result of the investigation and the irs closed its investigation on date petitioner’s income_tax and sec_6330 proceedings as a result of the decision in lumenetics the partnership losses on petitioner’s returns for and as described above were disallowed by the irs and deficiencies were assessed against petitioner and mrs tashjian on date the irs assessed an individual income_tax_liability against petitioner in the amount of dollar_figure for relating to lumenetics additionally on date the irs sent to petitioner a form 4549a-cg income_tax examination changes explaining how disallowances made during the tefra examinations of synergistics for and data flex for affected his tax returns for those years on date the irs assessed income_tax liabilities against petitioner in the amounts of dollar_figure and dollar_figure for and respectively a final notice notice_of_intent_to_levy and notice of your right to a hearing notice with respect to petitioner’s unpaid liabilities was mailed to petitioner on date petitioner timely requested a hearing in response to the notice petitioner’s hearing was conducted through face-to-face meetings and written and oral communication the irs sent a notice_of_determination to petitioner on date sustaining the irs’s proposed levy with respect to petitioner’s outstanding balances the notice_of_determination stated w e believe that the requirements of law and administrative procedure have been met assessments appear correct and sic based on established law policy and procedure notices of assessment or proposed deficiency assessments were sent to the address of record as required by statute you have had previous opportunities to contest the income_tax liabilities for and which are the result of a tax_court decision involving a partnership in which you had invested and cannot raise that issue in the due process venue the levy is intrusive but it is appropriate in this instance you have made only occasional payments against these liabilities and there is no indication that the liabilities will be paid voluntarily you have not proposed a specific alternative to collection opinion the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 granted the court jurisdiction to review the commissioner’s determination as to the propriety of a filing of a notice_of_federal_tax_lien under sec_6320 or a proposed levy upon property under sec_6330 sec_6330 generally provides that the irs cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the proposed levy in the form of an irs office of appeals hearing sec_6330 provides that the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he or she did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 sec_6330 provides that the determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary if the taxpayer is dissatisfied with the determination made after the hearing judicial review of the determination such as that sought in this case is available see generally 114_tc_176 where the validity of the underlying tax_liability is at issue the court will review the matter de novo 115_tc_35 where the taxpayer challenges the assessment procedures of the case the court will review the matter for abuse_of_discretion 114_tc_604 goza v commissioner supra in order to prevail under abuse_of_discretion a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 it is unclear which position petitioner has taken petitioner argues the tefra jurisdiction did not lie due to non-formation of the partnership entities according to law failure to have a valid tmp represent petitioner within the scope of tefra legislative intent failure of respondent to follow tefra procedures in identifying and selecting a proper tmp and failure to treat petitioner’s criminal investigation as a conversion of partnership items to non-partnership items the combined effects of these errors caused the tefra assessments to be ineffective as against petitioner the tefra procedures as they relate to the partnerships and petitioner’s challenge of the tmp’s representation of the partnerships are discussed below petitioner argues that the decision in lumenetics v commissioner tcmemo_1992_630 should be void for lack of jurisdiction because the tefra_audit procedures were inapplicable to the partnerships because they were improperly formed under california law and or the criminal investigation of diricco made him a disqualified tmp and he breached his fiduciary duties as a tmp by not giving petitioner notice of the lumenetics case petitioner contends that because the decision in lumenetics should be void for lack of jurisdiction the assessments against him in this case based on partnership adjustments made by the irs were improper rule provides that a party seeking to vacate a decision must file an appropriate motion within days after the decision is entered unless the court allows otherwise whether the court allows the filing of a motion to vacate a decision after the referenced 30-day period is generally within the sound discretion of the court see 92_tc_1079 see also adkins v commissioner tcmemo_2005_ even if a decision is otherwise final the court has jurisdiction to vacate a decision that is void ie because the court lacked jurisdiction to enter the decision in the first place see 868_f2d_1081 9th cir 90_tc_103 69_tc_999 see also adkins v commissioner supra though petitioner may be allowed to raise at any time the issue of lack of subject matter jurisdiction making a decision void he concedes that the proper course for him would have been to file a motion to vacate that decision in lumenetics docket no under rule petitioner admits in his brief that the proper course of action to challenge the tax and interest assessments on the grounds raised herein would be to petition the tax_court for leave to file a motion to vacate its decision adjudication of those grounds here would subject the validity of the decision in the lumenetics case to an impermissible collateral attack cf 514_us_300 quoting 388_us_307 124_tc_56 69_tc_694 hackworth v commissioner tcmemo_2004_173 as indicated above other partners in the lumenetics partnership attempted and failed in the tax_court as well as in the u s court_of_appeals for the ninth circuit to have the decision in lumenetics vacated our statement regarding the proper procedure for challenging the jurisdiction of the court in that case should not be construed as a recommendation that the course be further pursued even if petitioner were entitled to contest the underlying tax_liability in this case he has not shown and apparently is unable to show that disallowance of the partnership losses claimed on his individual returns for the years in issue is erroneous petitioner admitted at trial that he never had records of income or expenses_incurred by the partnerships that were deducted on his returns the bottom line is that petitioner has not substantiated the large deductions that he claimed against his other income in and petitioner additionally argues that the criminal investigation of petitioner caused the partnership items of petitioner in and to become nonpartnership_items therefore he contends that he should not be bound by the decision in lumenetics v commissioner supra because he should not have been affected by the tefra procedure the appeals officer did not address this argument in the notice_of_determination but instead grouped it with petitioner’s other claims and stated that petitioner was barred from raising these issues under sec_6330 because he had a previous opportunity to do so partnership items of a partner for a partnership taxable_year become nonpartnership_items as of the date the irs mails to such partner a notice that such items shall be treated as nonpartnership_items sec_6231 one circumstance under which this could happen is when the taxpayer is under criminal investigation sec_6231 sec_301_6231_c_-5t temporary proced admin regs fed reg date states the treatment of items as partnership items with respect to a partner under criminal investigation for violation of the internal revenue laws relating to income_tax will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner to which the criminal investigation relates shall be treated as nonpartnership_items as of the date on which the partner is notified that he or she is the subject of a criminal investigation and receives written notification from the service that his or her partnership items shall be treated as nonpartnership_items the partnership items of a partner who is notified that he or she is the subject of a criminal investigation shall not be treated as nonpartnership_items under this section unless and until such partner receives written notification from the service of such treatment in 272_f3d_1172 9th cir affg 114_tc_115 the court_of_appeals for the ninth circuit the circuit to which our decision in this case is appealable found that the mere existence of past criminal investigations does not prove a disabling conflict of interest additionally the court stated that the regulation read as a whole vests discretion in the irs to notify a partner that he or she is under criminal investigation and that until such notice is given partnership items remain partnership items id the court_of_appeals distinguished phillips in 401_f3d_1136 9th cir affg in part and revg on this issue tcmemo_2003_150 stating the lesson of phillips is that the sole fact of past criminal investigations does not establish a disabling conflict of interest but there is more to the partnerships’ assertion of a disabling conflict than past criminal investigations and the record before us in this case is not a bare skeleton the court_of_appeals for the ninth circuit remanded the case for further discovery on whether the tmp in that situation had a disabling conflict of interest however the current situation is distinguishable from river city ranches ltd primarily because petitioner was not purporting to act as tmp and thus owed no comparable fiduciary duty to other partners petitioner was investigated for violation of internal revenue laws occurring during and later the partnership items at issue arose during partnership years ended on or before the last day of the latest year for which he was being criminally investigated however there is nothing in the record to show that written notification was ever mailed to petitioner stating that his partnership items would be treated as nonpartnership_items additionally there is nothing to suggest that the criminal investigation of petitioner would have interfered with effective and efficient enforcement of internal revenue laws or would have created a disabling conflict of interest accordingly the assessments made by the irs based on the partnership adjustments were proper and the failure of the appeals officer specifically to address on the merits petitioner’s argument as to the conversion of partnership items does not warrant a remand of this case for another hearing see 117_tc_183 finally petitioner contends that during his criminal investigation several boxes of his files were seized by the investigators he further contends that he and or his counsel requested the records and that they were never returned petitioner states that diricco was in possession of certain of petitioner’s records and that diricco failed to return those records to petitioner as they were allegedly stored in a contaminated storage area and could not be recovered petitioner contends that the records that he has not recovered would show that isgro made some contributions to the partnerships on his behalf but without his knowledge and that they would show his percentage interest in the partnerships because he was unable to retrieve the records petitioner argues he was unable to contact other partners or to intervene in the litigation petitioner contends that the failure to return petitioner’s records was a violation of his due process rights we do not see how any of the records seized by the irs during its criminal investigation of him are relevant to the adjustments made to the partnerships that affected the assessments against petitioner petitioner testified that the documents that were taken were personal in nature and had nothing to do with the partnerships the documents contained in the record such as form sec_1040 schedules k-1 partner’s share of income credits deductions etc the notice_of_intent_to_levy and the notice_of_determination are more than adequate to decide the issues in this case petitioner has failed to show that not being able to access his records constitutes a denial of due process conclusion petitioner has offered no credible_evidence showing that respondent’s determination was arbitrary capricious or without sound basis in law the appeals officer verified that applicable law and administrative procedures had been met and determined that the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary based upon our review of the relevant evidence and law in this case we sustain the determination of respondent to proceed with the proposed levy to collect petitioner’s unpaid income_tax liabilities for and we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
